Citation Nr: 1014947	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for the residuals of a 
left foot injury, to include as secondary to service-
connected chronic right knee strain and right ankle injury. 

3.  Entitlement to service connection for fibromyalgia 
syndrome.

4.  Entitlement to an increased disability rating for 
service-connected chronic right knee strain, currently rated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected right ankle injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1972, from November 1990 to June 1991, and from October 1991 
to February 1992.  The Veteran served in the Army National 
Guard from June 1979 to June 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issues of entitlement to service connection for a left 
knee disability, residuals of a left foot disability, and 
fibromyalgia as well as increased ratings for right knee 
strain and a right ankle injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003, the RO denied the claim for service 
connection for a left knee disability.  The Veteran was 
notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since April 2003 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability. 


CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application to reopen the claim for entitlement 
to service connection for a left knee disability on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

An April 2003 RO decision denied service connection for the 
residuals of an injury to the left knee because there was no 
evidence of a left knee disability upon examination.  The 
Veteran was notified of the denial that same month.  Because 
the Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

The Veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 2003 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the April 2003 decision includes, but is not 
limited to, VA, Social Security Administration (SSA) and 
private treatment records as well as various statements of 
the Veteran.

As noted, the Veteran's claim was previously denied because 
there was no objective evidence of a left knee disability.  
In particular, there is now December 2006 VA x-ray evidence 
of left knee degenerative joint disease.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, this evidence raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since April 2003 warrants a 
reopening of the Veteran's claim of service connection for a 
left knee disability, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
disability is reopened.  


REMAND

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
chronic right knee strain and right ankle injury.  

Having reopened the claim as discussed above, the Board finds 
that a remand for an examination is necessary before a 
decision can be reached on this matter.  As reflected above, 
there is evidence of left knee degenerative joint disease.  
In August 2007, Dr. R.B.B. opined that the Veteran's left 
knee difficulties have been contributed to and, in fact, 
worsened by his original right knee injury.  Dr. R.B.B. 
attributed the Veteran's left knee difficulties to 
osteoarthritis.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  The Veteran filed his claim in 
August 2006.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran because it does not require the establishment of a 
baseline before an award of service connection may be made. 

Although Dr. R.B.B. provided a favorable opinion on this 
matter, this opinion is inadequate upon which to base a 
determination.  Dr. R.B.B. did not provide a rationale to 
support his conclusion that the Veteran's service-connected 
right knee has worsened his left knee.  However, as there is 
a suggestion that the Veteran's service-connected right knee 
might be aggravating his left knee, a remand is necessary for 
a VA examination.  

Additionally, the service treatment records showed that in 
April 1972, the Veteran had tenderness in his left patellar 
area.  In December 1990, the Veteran complained of left knee 
pain.  The assessment was sprain.  As the Board is already 
remanding to afford the Veteran a VA examination on a 
secondary basis and there is evidence of in-service left knee 
symptomatology, a remand for a VA examination on a direct 
basis is also requested.  

2.  Entitlement to service connection for the residuals of a 
left foot injury, to include as secondary to service-
connected chronic right knee strain and right ankle injury. 

The Veteran contends that he injured his left foot during a 
period of active duty for training.  He added that it did not 
bother him until a few years ago.  He also asserts that his 
service-connected right knee and right ankle have aggravated 
his left foot.  

A review of the evidence of record reveals a June 1986 
National Guard record reflecting that a trailer tongue struck 
the Veteran on his left foot.  The Veteran's big toe was 
bruised.   An x-ray was negative.  It was noted that the 
Veteran was serving during a period of active duty for 
training (ACDUTRA) from May 31, 1986, to June 14, 1986, when 
he was injured.  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  

The Veteran underwent a November 2007 VA examination wherein 
his left foot was evaluated.  The examiner opined that the 
Veteran's foot pain was more likely related to his history of 
plantar fasciitis, calcaneal spur, and additional fractures 
than from his in-service injury.  However, the examiner did 
not comment on the impact, if any, of the Veteran's service-
connected right knee and right ankle on his left foot.  
Accordingly, a remand for a VA examination that addresses 
this question is necessary.  


3.  Entitlement to service connection for fibromyalgia 
syndrome.

The Veteran contends that he developed fibromyalgia syndrome 
after his service during the Persian Gulf War.  In a March 
2007 statement, the Veteran indicated that he developed 
fibromyalgia a year and a half ago, which would date the 
onset of his symptoms in approximately 2005.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

The Veteran's DD Form 214 reflects that he served in 
Southwest Asia from January 21, 1991, to May 13, 1991.  The 
Veteran is in receipt of the Southwest Asia Service Medal 
with two Bronze Service Stars.  The Board finds this to be 
sufficient evidence showing that the Veteran served in the 
Southwest Asia theatre of operations.  38 C.F.R. § 3.317(d).  

The evidence of record does contain findings of fibromyalgia.  
However, the medical evidence does not indicate that the 
Veteran has had a full examination to address his 
symptomatology.  Accordingly, a remand is necessary to afford 
him a VA examination.  

4.  Entitlement to an increased disability rating for 
service-connected chronic right knee strain, currently rated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected right ankle injury, currently rated as 10 
percent disabling.

During his May 2009 hearing, the Veteran testified that his 
service-connected chronic right knee strain and right ankle 
injury have worsened since he was last examined.  When 
questioned by the undersigned, the Veteran responded that he 
had more pain and snapping in his knee and that he had fallen 
down more due to both disabilities.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  As the Veteran has indicated that his 
disabilities have worsened since his most recent VA 
examination for his knee in November 2007 and for his ankle 
in December 2006, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for a 
left knee disability, to include as 
secondary to service-connected right knee 
and right ankle.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and VA treatment 
records, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current left knee disability 
is causally or etiologically related to his 
symptomatology in military service (October 
1968 to June 1972; November 1990 to June 
1991; and from October 1991 to February 
1992) as opposed to its being more likely 
due to some other factor or factors.  In 
particular, the examiner should comment on 
the relationship, if any, between the April 
1972 finding of tenderness in his left 
patellar area and the December 1990 
assessment of sprain and his current left 
knee disability.  

b.  The examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected right knee and right 
ankle and his left knee disability.  To the 
extent possible, (likely, unlikely, at 
least as likely as not) the examiner should 
opine whether a left knee disability was 
either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected right knee and right ankle.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for the 
residuals of a left foot disability, to 
include as secondary to service-connected 
right knee and right ankle.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, and VA treatment 
records, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected right knee and 
right ankle and any left foot disability.  
To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether a left foot disability 
was either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected right knee and right ankle.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for fibromyalgia.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
fibromyalgia.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current fibromyalgia is 
causally or etiologically related to his 
military service during the Persian Gulf 
War (January to May 1991) as opposed to its 
being more likely due to some other factor 
or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
right knee disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, to include x-rays.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected chronic 
right knee strain.  The examiner should 
report all signs and symptoms necessary 
for rating the Veteran's chronic right 
knee strain, to include range of motion 
and instability testing.  The examiner 
should also comment as to the impact of 
the right knee on the Veteran's daily 
activities and his ability to maintain 
employment.  

5.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
right ankle disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, to include x-rays.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected chronic 
right ankle.  The examiner should report 
all signs and symptoms necessary for 
rating the Veteran's chronic right ankle, 
to include range of motion and instability 
testing.  The examiner should also comment 
as to the impact of the right ankle on the 
Veteran's daily activities and his ability 
to maintain employment.  

6.  When the development requested has 
been completed, the aforementioned claims 
should be reviewed by the RO on the basis 
of additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


